


110 HR 1325 IH: To require the Government of Iraq to match, dollar for

U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1325
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2007
			Mr. Sires introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To require the Government of Iraq to match, dollar for
		  dollar, the amount of United States assistance awarded for the reconstruction
		  of Iraq.
	
	
		1.Short titleThis Act may be cited as the
			 Partnership for Iraq Reconstruction Act of 2007.
		2.Matching
			 requirement for United States reconstruction assistance for Iraq
			(a)Matching
			 requirementNotwithstanding any other provision of law, no
			 officer or employee of the Government of the United States may award a grant,
			 contract, or cooperative agreement for the reconstruction of Iraq unless the
			 Government of Iraq agrees that, with respect to the costs to be incurred in
			 carrying out programs, projects, or activities for which the grant, contract,
			 or cooperative agreement is awarded, the Iraqi Government will make available
			 non-United States Government contributions in an amount equal to not less than
			 50 percent of the amount of the grant, contract, or cooperative
			 agreement.
			(b)Effective
			 dateThe matching requirement of subsection (a) shall apply with
			 respect to grants, contracts, and cooperative agreements for the reconstruction
			 of Iraq awarded on or after the date of the enactment of this Act.
			3.ReportNot later than 90 days after the date of the
			 enactment of this Act, and every 90 days thereafter, the President shall
			 transmit to Congress a report on the implementation of this Act.
		
